DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-5, 7, 8, and 10, and the cancellation of claims 6 and 9 filed February 7, 2022.  The examiner would like to note that the status identifier for claim 5 is incorrect, since the claim includes amendments.
Specification
The disclosure is objected to because of the following informalities: Each instance of the phrase “locking lever” should be changed to “locking bolt.”  See objections to claims 1 and 8 below.  
Appropriate correction is required.
Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 1-3, 7, 8, and 10 are objected to because of the following informalities:  
In regards to claim 1, lines 4 and 8, the phrase “a locking lever” should be changed to “a locking bolt” since Merriam-Webster’s Dictionary defines a lever as “rigid piece that transmits and modifies force or motion when forces are applied at two points and it turns about a third” and the “locking lever” of applicant’s device does not turn, but is a locking bolt that locks and unlocks the fuel door, in line 12, the phrase “fix the locking pin” should be changed to “couple the locking pin to the opening housing,” and lines 13-16 should read as follows: “wherein the elastic member and the pin plate are fixed to the locking pin by at least a portion of the locking pin extending through the elastic member and the pin plate and the at least a portion of the locking pin gripping an upper surface of the elastic member and a lower surface of the pin plate.”
In regards to claim 2, line 3, the phrase “another end fixed to one side of the locking pin” should be changed to “another end having the upper surface gripped by the at least a portion of the locking pin.”
In regards to claim 3, line 4, the phrase “fixed to the locking pin” should be removed.
In regards to claim 7, lines 2 and 3, the phrase “fixed to the locking pin” should be changed to “having the lower surface gripped by the at least a portion of the locking pin.”
In regards to claim 8, the phrase “the locking lever” should be changed to “the locking bolt.”  See objection to claim 1 above.
In regards to claim 10, the claim should be canceled since it is a duplicate of claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 12, it is unclear how the pin plate “fixes” the locking pin and to which component of the device the lock pin is “fixed.”  Based on the specification it is assumed that the pin plate couples the locking pin to the opener housing.  The term “fix” suggests that the pin plate is not movable relative to the opener housing, when it is understood from the specification that the pin plate is movable relative to the housing, and therefore, the claim will be examined as reciting that the pin plate couples the locking pin to the opener housing.  See claim objection above.
In regards to claim 1, lines 13 and 14, the phrase “as the locking pin passes through the elastic member and the pin plate” suggests that the locking pin is inserted into the elastic member and then, in its entirety, passes through or goes out the pin plate, and this phrase suggests a method of assembly.  It is understood from the specification that locking pin includes at least a portion that extends through the elastic member and the pin plate to thereby fix the locking pin to the elastic member and the pin plate, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 15 and 16, it is unclear how the “gripping” of the elastic member and the pin plate by the locking pin is related to the at least a portion of the locking being extending through the elastic member and the pin plate, as recited in lines 13 and 14.  It is understood from the specification that the same portion of the locking pin that extends through the elastic member and pin plate grips the surfaces of the elastic member and the pin plate to thereby fix the locking pin to the elastic member and the pin plate, and will be examined as such.  See claim objections above.
In regards to claim 2, line 3, and claim 3, line 4, the relationship between the “one side of the locking pin” as recited in claim 2 and the at least a portion of the locking pin gripping of the elastic member, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “another end” of the elastic member includes the upper surface gripped by the locking pin, and will be examined as such.  See claim objections above.
In regards to claim 7, the relationship between the another end of the pin plate being “fixed to the locking pin” as recited in claim 7 and the at least a portion of the locking pin gripping the pin plate, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “another end” of the pin plate is the end that includes the lower surface gripped by the locking pin, and will be examined as such.  See claim objections above.
Allowable Subject Matter
Claims 1-5, 7, 8, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims were examined with the language set forth in the claim objections in the current Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, The Prior Art shown in Figures 1-7 of current application and Chu et al. (WO 2010/056062 A2) fails to teach that the elastic member and the pin plate are fixed to the locking pin by at least a portion of the locking pin extending through the elastic member and the pin plate and the at least a portion of the locking pin gripping an upper surface of the elastic member and a lower surface of the pin plate.  The pin of Chu et al. does not extend through the elastic member and a portion of component 40 such that the elastic member and the portion of component 40 are fixed to the locking pin.  The examiner can find no motivation to modify the device of Chu et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Response to Arguments
The examiner appreciates applicant’s amendments to the drawings and specification, and therefore, the objections to the drawings and specification set forth in the previous Office Action are withdrawn.
The examiner appreciates applicant’s amendments to the claims, and therefore the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 25, 2022